 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Leucadia Air LLC,                                 No. CV-18-03536-PHX-JAT
10                   Plaintiff,                        ORDER
11   v.
12   Bombardier Aerospace Corporation, et al.,
13                   Defendants.
14
15          “Inquiring whether the court has jurisdiction is a federal judge=s first duty in every
16   case.” Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 693
17   (7th Cir. 2003). In this case, the notice of removal fails to sufficiently plead jurisdiction.
18   See 28 U.S.C. § 1332; Belleville Catering Co. v. Champaign Market Place, L.L.C., 350
19   F.3d 691, 692 (7th Cir. 2003); Johnson v. Columbia Properties Anchorage, L.P., 437 F.3d
20   894, 899 (9th Cir. 2006) (discussing the citizenship of a limited liability company); Hertz
21   Corp. v. Friend, 559 U.S. 77, 80, 92-93 (2010) (discussing the citizenship of a
22   corporation).
23          Based on the foregoing,
24   ///
25   ///
26   ///
27   ///
28   ///
 1          IT IS ORDERED that by November 9, 2018, Defendant shall file a supplement to
 2   the notice of removal fully alleging federal subject matter jurisdiction or this case will be
 3   remanded to state court.
 4          Dated this 2nd day of November, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
